Citation Nr: 0022886	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-00 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for a post 
operative right knee with chondromalacia and instability, 
currently rated as 40 percent disabling.

2.  Entitlement to an increased disability rating for 
degenerative osteoarthritis of the left knee, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Reichelderfer


REMAND

The veteran served on active duty from December 1963 to 
December 1965.

This appeal arises from a rating decision of September 1998 
from the Montgomery, Alabama, Regional Office (RO).  In 
November 1999, the Board of Veterans' Appeals (Board) 
remanded this case to the RO for a hearing before a member of 
the Board.  In February 1999, a videoconference hearing was 
held before the undersigned.  The case has been returned to 
the Board for further consideration.

At his February 1999 hearing, the veteran indicated that he 
was receiving continuing Department of Veterans Affairs (VA) 
medical treatment, including treatment for his knees, at the 
VA Medical Center at Birmingham, Alabama.  The latest VA 
treatment records in the claims file are dated in August 
1998.  Medical records related to recent treatment of the 
veteran's knees may provide probative evidence for assessing 
his claims.  Accordingly, this case will be returned to the 
RO to obtain VA treatment records.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

The veteran received a VA examination in January 1999.  The 
report indicates there was moderate instability.  However, 
the report does not indicate whether this instability is 
applicable to one or both knees.  Additionally, the veteran 
is service connected only for osteoarthritis of the left 
knee.  If there is instability of the left knee, the record 
and the examination report do not show whether any 
instability in the veteran's left knee are attributable to or 
symptomatic of the service connected osteoarthritis.  
Finally, while the examination report shows there was loss of 
function due to pain, the examiner did not provide an 
assessment or opinion as to the degree of functional loss 
caused by pain.  Accordingly, this case will be returned to 
the RO for further examination of the veteran.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request legible copies 
of medical records related to treatment 
of the veteran's knees from the VA 
Medical Center at Birmingham, Alabama, 
from August 1998 to the present.

2.  Following completion of the above, 
the RO should request that the veteran be 
scheduled for a VA examination of the 
knees.  All appropriate tests and studies 
should be conducted.  

The examiner should be requested to fully 
describe the disability symptoms and 
impairment of the veteran's knees.  Range 
of motion testing and assessments of 
functional impairment due to pain on 
motion and use must be included.  If 
there is functional impairment due to 
pain, an assessment of the degree of 
impairment should be provided.  The 
examiner should be specifically requested 
to indicate whether there is instability 
in one or both of the knees, and if 
present, the degree of instability in 
each knee.  The examiner should also 
indicate whether any instability that may 
be present in the left knee is 
attributable to or symptomatic of the 
left knee osteoarthritis. 

The examiner should present all findings, 
and the medical rationale therefor, in a 
clear, comprehensive, and legible manner 
on the examination report.  If the 
examination is conducted with reference 
to a form setting out specific questions 
or requiring particular information, the 
examiner or the medical center should 
provide either a transcription of the 
report which includes all questions to 
which responses are provided, or should 
forward a copy of the examination form 
with the examination report.  The claims 
folder should be made available to the 
examiner for review prior to evaluation 
of the veteran.

3.  Following completion of the above, 
the RO should review the veteran's claims 
and determine whether increased 
disability ratings for the knee 
disabilities can be granted.  The RO 
should conduct any additional evidentiary 
development deemed appropriate.

If a decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable time 
period within which to respond.  The case should then be 
returned to the Board for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to comply with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


